DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 12/30/2020 with a priority date of 10/15/2014. 
Claims 1, 3-5, 9-14, 16 and 21-30 are currently pending and have been examined.

Response to Amendments
Applicant's amendments to claims 1, 3-5, 9-14 16 and 21-26 have been entered and claim 27-20 are added. Claims 2, 6-8, 15 and 17-20 are cancelled.
Claims 1, 3-5, 9-14, 16 and 21-30 are not interpreted under 35 USC 112(f) because it is clear from the claims as a whole that the units and devices are hardware or the combination of hardware and software, and equivalents thereof.
Claims 1, 3-5, 9-14, 16 and 21-30 remain rejected under 35 USC 101.
Claims 1, 3-5, 9-14, 16 and 21-30 overcome the rejection under 35 USC 103 for the reasons set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 3-5, 9-14, 16 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,846,723. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,846,723 because both sets of claims grant points for boarding, deboarding and vibrations.
15/518764; The independent claims offer a vibration sensor and a point calculation device that grants points for start time, end time boarding, deboarding and vibrations. The claims offer specific rules for point granting based on start time, end time, boarding, and deboarding, and less specific rules for point granting based on vibration.
U.S. Patent No. 10,163,132; The independent claims offer a vibration sensor and a point calculation device the grants points for start time, end time boarding, deboarding and vibrations. The claims offer general rules for point granting based on boarding, and deboarding, and more specific rules for point granting based on vibration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1 and 3-5 and 9-14 and 18 and 21-30 are systems, and claims 16 is a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1, 3-5, 9-14, 16 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without offering a practical application or significantly more.
Step 2A: 
Prong 1: Independent systems claims 1, 3 and 4 differ slightly in the specific times used to calculate the first use point, and the method of claim 16 recites a start time and end time for the first use points, but all include times and steps that calculate the second use points. The applicant has added an additional limitations for adding points according to the time the time the vehicle is shacking. Examiner sets forth the following analysis of claim 1, which exemplifies that abstract nature of the applicant’s claims. Dependent claims offer additional point calculation schemes, types of recorded information, and rules for operation.
Claim 1 recites granting first use points between the boarding time and the deboarding time, and granting second use points by adding the difference between deboarding time and arrival time to the difference between the boarding time and the departure time. For example, a passenger boards the boat at 4pm and deboards at 8pm so the passenger gets 1 point for each hour resulting a total of 4 points. In addition, the passenger boards 1 hour before the departure and deboards 1 hour after arrival, so the passenger gets an additional 2 points for the hours between boarding and departure plus the time between arrival and deboarding, which results in a total of 6 points for the trip then the passenger is granted points if the vehicle shakes during the trip. Examiner appreciates that the claims recite “according to” so the limitation also includes boarding seconds before departure and deboarding seconds after arrival and either scenario could be correlated to a higher or lower reward. However, the applicant’s specification describes higher rewards to customer for boarding boats before the departure time and deboarding boats after the arrival time, such as a cruise ship where passengers have the option of boarding early and deboarding late.
Thus, the applicant’s scheme is rewarding passengers based on some travel time and shaking of a vehicle, along with providing extra rewards to board early and deboard late, or 
Prong 2: The judicial exception is not integrated into a practical application because the point calculation device is a generic computer, and the terminal devices are describe at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Further, the transmission device and a card having an IC chip or magnetic tape in which identification information is recorded are considered well-known necessary data gathering and outputting techniques, which fail to impose meaningful limits because these function are nominally and tangentially related to the point granting scheme, therefore these limitation merely add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Even further the claims offer a shaking determination which is based on either weather or a vibration sensor. Adding a vehicle or boat equipped with the vibration sensor and determining the shaking using the vibration sensor (i.e. transducer of some sort, gyro sensor, acceleration sensor or inclinometer) merely appends an additional generic device to the claimed point 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computerized devices amount to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with extra solution activity for gather times by reading a card with a transmission device and determining shacking with a vibration sensore. Examiner asserts that that the claims as a whole are not patent eligible.
TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 

Examiner provides the following evidence that cards and transmission devices (i.e. card readers) were well-known.
Charrin U.S. 2002/0145051: See, “The combined smart card and magnetic-stripe card 200 may be constructed of a durable material such as plastic, similar to an ordinary credit card or smart card. The smart card portion of the combined smart card and magnetic-stripe card 200, which includes the IC chip 220, preferably comprises solid-state memory, circuitry for allowing the memory to be read from or written to, and in a preferred embodiment as described herein, microprocessor circuitry for performing various programmable functions. The smart card portion of the combined smart card and magnetic-stripe card 200 may be equipped with an interface having electrical contacts which make a physical connection with a smart card reader, or else, for communicating between a smart card and a smart card reader via either physical contacts or an RF communication link, are well known and conventional.” [0025].
Shiomi et al U.S. 2012/0109373 A1: See, “For example, as a medium processing device for reading or writing of medium information from or in a medium in which information is recorded, a card reader has been known in which medium information in a card-shaped medium provided with an information recording part (information recording means) such as a magnetic stripe or an IC chip is read from or written in the card-shaped medium. The card reader is generally mounted on an apparatus or an equipment such as an ATM device (automated teller machine) or a CD machine (cash dispenser).” [0003].
Ishikawa et Al. U.S. 2015/0161418 A1: See, “Further, conventionally, a card reader has been known for processing a magnetic card and an IC card (for example, see Patent Literature 2).” [0004].
Examiner provides the following evidence that vibration sensors (i.e. transducers) were well-known.
Asano et al. 8,746,033 A1: See, “According to the conventional example described in Patent Literature 1, when disturbances such as machine vibration and the like generated by road surface irregularities and the vehicle body are inputted into the angular velocity sensor, the vibration amplitude of the vibrator 1 in the detection axis direction is influenced, and the inputted external force is outputted as a detection error, so that the Coriolis component and the self-vibration component cannot be detected with high accuracy.” Column 6, Line 42-50.

Chinnadurai et al. 8,935,038: See, “The conventional vibration analyzer can include an external sensor or multiple sensors located in various parts of the vehicle. The sensor's signal can be received by a channel or multi-channel vibration analyzer.” Column 1, Line 19-32.

Reasons for Overcoming the Art of Record
Independent claims 1, 3, 4, 16 and 17 differ slightly in the times used to calculate the first use point, but each independent claims includes granting second use points by adding the difference between deboarding time and arrival time to the difference between the boarding time and the departure time. Essentially the second use points reward early boarding and late deboarding, which is a scenario that is not common to most forms of transportation or rewards programs. For example, an airline might rewards passengers for delays after boarding and delays after arrival, such as sitting on the tarmac, but in the airline industry departing from the gate and arriving at the gate are the arrival and departure times, thus sitting on the tarmac would not qualify, nor is it described in the applicant’s specification. Similarly, the search did not yield an obvious combination of references were providers of public transportation in cars, trains or busses would incentivize such behavior by providing points in the claimed manner.
Seele JR et al. U.S. 2005/0278215 A1 discloses a customer rewards system the bases the reward points on the time spent participating in activities. Seele discloses the applicant’s concept 
Winand et al. U.S. 2009/0259549 describes tracking when users arrive and the scenario of an airline operator who wants a passenger to arrive in the departure lounge as early as possible, but this is not the same as what is claimed.
Drefs et al. U.S. 2009/0055271 A1 describes the general features of a typical airline reward point program that is based on distance traveled, as well as additional factures but none of these include boarding time and deboarding time and additionally rewarding early boarding and late deboarding.
Green U.S. 2009/0106101 A1 was cited in the prior office action to disclose gathering time of usage information that is at least similar to the applicant’s claims, but the boarding information and patron exit information is used to make a more detailed report, of the patron's usage of the public transportation system.

Response to Arguments
Applicant's amendments to claims 1, 3-5, 9-14, 16 and 21 have been entered. Applicant’s arguments under 35 USC 101 are not persuasive. 
Claims 1, 3-5, 9-14, 16 and 21-30 remain rejected under 35 USC 101 and the rejections set forth above explains the reasons.

The analysis under 35 USC 101 considers additional elements as those elements other than those that recite the abstract idea, which in these claims is a computer that performs repetitive calculations. The claims also offer the additional elements of a point calculation device, a card having an IC chip or magnetic tape, a transmission device, and a terminal device, as well as a vibration sensor that is claim in alternative form. These are well-known devices performing the functions they were designed to perform. The concepts of calculating points based on boarding, departure, arrival and departure is are abstract concepts and the claimed devices fail to integrate the abstract idea into a practical application.
Applicant argues, that while the claims do not improve these device or the system of devices, the claims improve the relevant existing technology because the judicial exception is integrated in to a practical application by using the claimed technical elements to effect embarkation and disembarkation of passengers as well as alleviate the passenger dissatisfaction with a shaking vehicle. These are merely desired effects of the point scheme on customer behavior, as such these result do not make the concepts any less abstract and do not offer integration of the judicial exception in to a practical application.

Examiner respectfully asserts that the invention is a point granting scheme. The claims offer computerized device to perform calculation and transmit data, and there is nothing in the specification or claims to indicate that these are anything other than generic computers and devices being used as tools to perform an abstract idea. Examiner respectfully asserts that appending a card having an IC chip or magnetic tape that is read by a transmission device (card reader) and a shaking determination sensor to the concept of calculating second use points does not amount to a practical application because it is adding insignificant extra-solution activity to the judicial exception.
Following citations are from MPEP 2106 Patent Subject Matter Eligibility [R-08.2017]:
“Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract 
“Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) (“[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’” 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.”
“Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that 
The claimed card being read by a transmission device and shaking sensor are insignificant extra-solution activity because these steps are merely gathering data used to the point calculation process. The card, device and vibration sensor are merely described as the source of the data which is pre-solution activity to the step of calculating the points, and the step, even on a specific device, of gathering data for use in a claimed process cannot make an otherwise nonstatutory claim statutory.
Examiner’s position is the claims do not offer a technical improvement because calculating rewards for embarking of passengers is not a technology, and the claimed card, card reader and shaking determination sensor in this application are similar to “obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”, as opposed to offering “improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).”
Lastly, the test is not whether the claims offer any concept that are not abstract. The claimed computers, devices, IC Chips, magnetic tapes and vibration sensors are not abstract concepts, and neither is a vehicle. Under Step 2A Prong 1, the determination is whether the 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688